          Case 1:19-cr-00018-ABJ Document 142 Filed 07/08/19 Page 1 of 3



                        1IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                  Case No.: 1:19-CR-00018-ABJ


UNITED STATES OF AMERICA,

                Plaintiff,

v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/

                             MOTION FOR PERMISSION TO TRAVEL

         Defendant, Roger J. Stone, Jr., files this Motion for Permission to Travel to the United

States District Court for the Eastern District of Michigan, specifically to Washington, Michigan,

from July 26, 2019 to July 29, 2019, for business opportunities.

         Counsel has communicated with Mr. Stone’s Pretrial Services Officer who has stated

Pretrial Services has no objection to the filing of this motion and requested their office be kept

advised of the Court’s ruling. Mr. Stone has provided Pretrial Services with the requested detailed

documentation and will contact his Officer upon his return. The Government has been has also

been contacted and has no objection to the relief sought.

         Mr. Stone respectfully requests that this Court grant this motion for permission to travel

and allow Mr. Stone to travel to the the Eastern District of Michigan during the dates outlined

above.



Respectfully submitted,
By: /s/_______________


                                                 1
        Case 1:19-cr-00018-ABJ Document 142 Filed 07/08/19 Page 2 of 3



                                          BRUCE S. ROGOW
L. PETER FARKAS                           FL Bar No.: 067999
HALLORAN FARKAS + KITTILA, LLP            TARA A. CAMPION
DDC Bar No.: 99673                        FL Bar: 90944
1101 30th Street, NW                      BRUCE S. ROGOW, P.A.
Suite 500                                 100 N.E. Third Avenue, Ste. 1000
Washington, DC 20007                      Fort Lauderdale, FL 33301
Telephone: (202) 559-1700                 Telephone: (954) 767-8909
Fax: (302) 257-2019                       Fax: (954) 764-1530
pf@hfk.law                                brogow@rogowlaw.com
                                          tcampion@rogowlaw.com
                                          Admitted pro hac vice

ROBERT C. BUSCHEL                         GRANT J. SMITH
BUSCHEL GIBBONS, P.A.                     STRATEGYSMITH, PA
D.D.C. Bar No. FL0039                     D.D.C. Bar No.: FL0036
One Financial Plaza, Suite 1300           FL Bar No.: 935212
100 S.E. Third Avenue                     401 East Las Olas Boulevard
Fort Lauderdale, FL 33394                 Suite 130-120
Telephone: (954) 530-5301                 Fort Lauderdale, FL 33301
Fax: (954) 320-6932                       Telephone: (954) 328-9064
Buschel@BGlaw-pa.com                      gsmith@strategysmith.com


CHANDLER P. ROUTMAN
D.D.C. Bar No. 1618092
501 East Las Olas Blvd., Suite 331
Fort Lauderdale, FL 33301
Tele: (954) 235-8259
routmanc@gmail.com




                                      2
         Case 1:19-cr-00018-ABJ Document 142 Filed 07/08/19 Page 3 of 3



                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on July 8, 2019, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.



                                                            By: /s/ Chandler Routman
                                                            CHANDLER ROUTMAN

     United States Attorney’s Office for the
             District of Columbia

 Jessie K. Liu
 United States Attorney
 Jonathan Kravis
 Michael J. Marando
 Assistant United States Attorneys
 Adam C. Jed
 Aaron S.J. Zalinsky
 Special Assistant United States Attorneys
 555 Fourth Street, NW
 Washington, DC 20530
 Telephone: (202) 252-6886
 Fax: (202) 651-3393

          Pretrial Services (via email)

 CHRISTINE SCHUCK
 PRETRIAL SERVICES OFFICER
 US District Court Unit
 Pretrial Services Agency for the District of
 Columbia
 333 Constitution Ave NW Suite #2507
 Washington DC 20001
 Desk: (202)442-1017
 Main: (202)442-1000
 Fax: (202)442-1001




                                                3
        Case 1:19-cr-00018-ABJ Document 142-1 Filed 07/08/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                 Case No.: 1:19-CR-00018-ABJ


UNITED STATES OF AMERICA,

                 Plaintiff,

v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/
                                            ORDER

       Before the Court is Roger J. Stone’s Motion for Permission to Travel. The Court has

reviewed Defendant’s Motion and

       IT IS ORDERED AND ADJUGED

that the Defendant may travel to the the United States District Court for the Eastern District of

Michigan, specifically to Washington, Michigan, from July 26, 2019 to July 29, 2019, for business

opportunities.

       Defendant is to provide Pretrial Services with complete itineraries prior to his departures

from the Southern District of Florida and contact his officer upon his return. Counsel for the

Defendant is to provide Pretrial Services with a copy of this Order.

       DONE AND ORDERED in Washington, DC, this _____ day of July, 2019.



                                                           _______________________________
                                                           AMY BERMAN JACKSON
                                                           United States District Judge

cc:    all counsel of record
